Citation Nr: 1047978	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-47 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss 
due to acoustic trauma.

2.	Entitlement to service connection for tinnitus due to acoustic 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1952 to December 
1955.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for bilateral hearing loss and 
tinnitus due to acoustic trauma.  The Veteran disagreed, and this 
matter is properly before the Board for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.	The Veteran had military noise exposure as an Air Force 
aircraft mechanic.

2.	The Veteran has current moderate to profound sloping 
sensorineural hearing loss bilaterally.

3.	The Veteran has bilateral tinnitus.

4.	The Veteran's bilateral sensorineural hearing loss and 
tinnitus are related to his active service.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to service connection for 
bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.326(a), 3.385 (2010).

2.	The criteria for entitlement to service connection for 
bilateral tinnitus are met.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.326(a), 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  

Applicable Rules & Regulations

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing 
during a claimant's period of active military service in order 
for service connection to be granted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 
3.385 did not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation did 
not necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service. Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks 
to establish service connection for a current hearing 
"disability" must show, as is required in a claim for service 
connection for any disability, that a current hearing disability 
is the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the evidence of 
record including that pertinent to service. 38 U.S.C.A. §§ 1110, 
1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Analysis

In a September 2008 statement, the Veteran contended that he 
worked on aircraft engines and instruments while in the Air Force 
and now suffers from hearing loss with constant ringing in both 
ears due to military noise exposure.  

The Veteran served in the United States Air Force from January 
1952 to December 1955 in the 391st Fighter Bomber Squadron.  The 
Veteran's service treatment records show that the Veteran had 
normal hearing upon entrance into the military and upon 
separation from service.  As such, no hearing disability is noted 
during service.

The evidence of record reveals that a West Texas Medical 
audiological report indicates that the Veteran was diagnosed with 
sensorineural hearing loss in August 2008.  

The Veteran underwent a VA examination in December 2008.  Testing 
completed at this time showed puretone thresholds, in decibels, 
as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
50
55
55
70
85
LEFT
65
65
70
80
90

Pure tone threshold averages (from 1000 to 4000 Hz) were 65 
decibels (dB) in the right ear and 74 dB in the left ear.  The 
Veteran had word recognition of 68 percent in the right ear and 
76 percent in the left ear using the Maryland CNC test.  These 
findings reflect the Veteran has moderate to profound sloping 
sensorineural hearing loss, bilaterally.

At the examination, the Veteran complained of difficulty 
understanding speech when someone speaks quickly and when 
watching television.  He reported noise exposure from jet engines 
while serving in the military as a cockpit inspector and aircraft 
mechanic.  He also reported noise exposure from recreational 
hunting.  The Veteran informed the examiner that tinnitus was 
first noticed when he was in the Air Force, but he did not recall 
the date or circumstance.  

With regard to the Veteran's hearing loss, the examiner stated 
that he could not render an opinion without resorting to mere 
speculation because although the Veteran passed a whisper test at 
discharge, he may have still had a hearing loss at discharge.  
The examiner explained that only whisper tests were conducted at 
the Veteran's enlistment and discharge examinations and whisper 
tests are qualitative, not quantitative, like the hearing tests 
performed today.  

With regard to the Veteran's tinnitus, the examiner opined that 
the Veteran's tinnitus is most likely of the same etiology as the 
hearing loss.

The December 2008 VA examination establishes that the Veteran has 
moderate to profound sloping sensorineural hearing loss, 
bilaterally.  The evidence shows that the RO has conceded in 
service-noise exposure as evidenced by the Veteran's service as a 
mechanic in the 391st Fighter Bomber Squadron.  Therefore, the 
Veteran has a current hearing disability and in-service noise 
exposure.  Although the VA examiner could not provide a nexus 
opinion, there is no contrary evidence against service 
connection.  The examiner also conceded that the Veteran may have 
had a hearing loss at discharge.  Where an approximate balance of 
positive and negative evidence exists in favor or against the 
claim, the benefit-of-the doubt is given to the veteran.  38 
C.F.R. § 3.102.  Based on the evidence of record, including the 
credible evidence of noise exposure in service, and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for bilateral hearing loss and tinnitus is 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss due 
to acoustic trauma is granted.

Entitlement to service connection for bilateral tinnitus due to 
acoustic trauma is granted.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


